Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It was noted some reference numerals were omitted in the 103 rejection with Zimmerman used as a modifying reference and this action corrects this omission. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 9, “said record jacket” lacks antecedent definition of any record jacket per se, as “a storage pocket for holding…record jacket” in lines 3-4 defines a storage pocket of a capability, not any record jacket.
In claim 20, line 2, “normally storing” (both instances” is indefinite as to the meaning “normally”. As a claimed method the method is what is “normal” and it appears “normally” should be deleted in each instance. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-8, 10-13 and 15-17 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (2006/0023974). Disclosed is a storage device (10) comprising a storage sleeve comprising a first storage pocket (20) and a second storage pocket (50) wherein a perimeter of each storage pocket comprises three closed perimeter sides (80, 80, 120, and 80, 80, 140, respectively) and one open perimeter side (at 20 and at 50) and the sleeve further comprises a selectively openable and reclosable closure (60 and 70) operable at the open perimeter side of the second storage pocket to enable insertion and removal of content to and from the second storage pocket when its openable and reclosable closure is in an open state and to safely secure content when its openable and reclosable closure is in a closed state and wherein each storage pocket has a respective outer wall (at 110 and at 130) that faces toward a central divider wall (100) that separates the first and second storage pockets from one another, and the three closed perimeter sides of each storage pocket are sealed to the central divider wall.
As to claim 3, Zimmerman discloses the openable and reclosable closure comprising a closure flap (60). 
As to claims 4-6, Zimmerman discloses the openable and reclosable closure comprising a tacky substance (70) spanning a width of the flap and laid out in an elongated strip. 
As to claims 7 and 8, Zimmerman discloses the closure flap as a seamlessly integral extension of an outer wall of the sleeve. 

As to claims 12 and 13, the open perimeter sides of the first storage pocket and the second storage pocket of Zimmerman reside at or adjacent different opposite perimeter sides of the sleeve.  
As to claims 15 and 17, Zimmerman discloses the storage device portions comprised of the same material.
As to claim 16, Zimmerman discloses a polymeric (plastic) material (see paragraph 0001).   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 10-17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,595,798) in view of Zimmerman (2006/0023974). Claims 1-8 and 10-17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Manning (5,207,717) in view of Zimmerman (2006/0023974). Miller and Manning each disclose a storage device comprising a storage sleeve (60; defined holder; respectively) comprising a first storage pocket (120; 20) for holding a vinyl record therein and a . 
In re Karlson, 136 USPQ 184 (1963). 
	As to claim 3, Zimmerman discloses the openable and reclosable closure comprising a closure flap (60). 
	As to claims 4-6, Zimmerman discloses the openable and reclosable closure comprising a tacky substance (70) spanning a width of the flap and laid out in an elongated strip. 
	As to claims 7 and 8, Zimmerman discloses the closure flap as a seamlessly integral extension of an outer wall of the sleeve. 
As to claims 10 and 11, Miller and Manning each disclose two of the closed perimeter sides of the first storage pocket substantially coincide with two opposing closed perimeter sides of the second storage pocket.
As to claims 12 and 13, the open perimeter sides of the first storage pocket and the second storage pocket of Zimmerman would each reside at or adjacent different opposite perimeter sides of the sleeve.  
As to claim 14, Miller and Manning each disclose the storage device being transparent or translucent to allow viewing of the content from the exterior of the storage device. 

As to claim 16, Miller, Manning and Zimmerman each further disclose polymeric (plastic) film.
As to claim 17, Miller, Manning and Zimmerman each disclose the entirety of the sleeve comprised of the same material.

Claim 9 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Sam (2010/0142861). The previous combinations do not disclose a zipper seal closure. However, Sam discloses the openable and reclosable closure of a similar two compartment, opposed opening as a zipper seal closure (211 and 212). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage device of Zimmerman alone or the modified storage device of either one of Miller and Manning with Zimmerman with a zipper seal closure in the manner of Sam as claimed, as such a modification would predictably provide an alternative but conventional closure to open ends of a two compartment storage device. 
  
Claim 18 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art including Zimmerman alone or Miller and Manning each in combination with Zimmerman as applied to claim 1 above, and further in view of Garnier (6,443,301). Miller and Manning each disclose polymeric film to provide the storage device. Garnier discloses a single unitary blank to form a pocketed storage device. It would have been Howard v. Detroit Stove Works, 150 U. S. 164 (1893). 

Claims 19 and 20 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art including Miller and Manning each in view of Zimmerman as applied to claim 1 above, and further in view of Nunes (3,473,653). Miller and Manning each disclose a printed information carrier disposed in the second storage pocket. Nunes discloses a record jacket (12) including printed information (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified storage device of either one of Miller and Manning in view of Zimmerman further with a printed information sheet of a record jacket in the manner of Nunes as claimed, as such a modification would predictably provide a source of information to the storage device.
As to claim 20, Miller and Manning disclose removing the content for use from the storage device and maintaining the printed information sheet within the storage device when doing so. 

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new grounds of rejection does not rely on any single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, nor any combination previously applied. Claim 1 has been clarified and broadened in view of its amendments and now clearly reads on Zimmerman alone or in combination with Miller or Manning. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   
Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                            	
Bryon P. Gehman
Primary Examiner
Art Unit 3736

BPG